SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was submitted by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Kaplan’s Order dated October 24, 1997. No evidentiary hearing as to the affiant’s state of mind was required in light of the statement to the court by defense counsel that he had decided during trial, for tactical reasons that he explained, not to call the affiant as a defense witness.
We have considered all of the contentions advanced by petitioner and his attorney on this appeal, and have found them to be without merit. The judgment of the district court is affirmed.